Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 21, 1996, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there is no basis upon which to remit the instant matter for resentencing, as the court imposed the sentence which was promised when the defendant pleaded guilty (see, People v Kazepis, 101 AD2d 816).
The defendant’s contention that he received ineffective assistance of counsel is without merit (see, People v Baldi, 54 NY2d 137). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.